Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 1o0f6. PagelD #: 698

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
TAYLOR CRISMAN, ) CASE NO.: 1:15-CR-00461
) 1:20-CV-01633
Petitioner, )
) JUDGE DONALD C. NUGENT
V. )
)
UNITED STATES OF AMERICA, ) MEMORANDUM OPINION
) AND ORDER
Respondent. )
)

This matter comes before the Court upon Taylor Crisman’s Motion to Vacate, Set Aside
or Correct Sentence Pursuant to 28 U.S.C. § 2255 (ECF #102) and the Government’s Motion to
Dismiss that petition. (ECF #104). Petitioner filed an Opposition to the Government’s motion
(ECF #105) and the Government filed an Opposition to Mr. Crisman’s petition. (ECF #106). For
the reasons set forth herein, the Government’s Motion to Dismiss Petitioner’s Motion to Vacate is
GRANTED and Petitioner’s Motion to Vacate, Set Aside or Correct Sentence must be
DISMISSED.

On December 29, 2015, Petitioner Crisman was indicted by the Federal Grand Jury in a
twelve count Indictment for: 1 Count of Armed Bank Robbery, 4 Counts of Kidnapping, 1 Count
of Possession of Ransom Money, 4 Counts of Hostage Taking, and 1 Count of Possession of a
Firearm in Furtherance of a Violent Crime. (ECF #9). On November 20, 2016, Petitioner pled
guilty to Counts 1-11 of the Indictment. (ECF #33). Petitioner was sentenced on February 30, 2017
to 300 months as to Count 1; 360 months as to Counts 2, 3, 4 and 5; 120 months as to Count 6;

360 months as to Counts 7-10 all to run concurrent; and 84 months as to Count 11 to run
Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 2 of 6. PagelD #: 699

consecutive. The Court imposed a total sentence of 444 months imprisonment and 5 years
Supervised Release. (ECF #56).

Petitioner appealed the judgment, and the Sixth Circuit Court of Appeals affirmed his
conviction and sentence on November 7, 2017. On September 17, 2018, Mr. Crisman requested
an additional 120 days to file his § 2255 petition, which the Court granted on September 21, 2018.
(ECF #85). Petitioner was granted two additional extensions on July 17, 2019 and on September
26, 2019, wherein the Court ordered that no further extensions would be allowed. (ECF #98). On
April 9, 2020, Mr. Crisman filed a motion for an additional 90 days to file his petition, which this
Court denied. (ECF #100). Petitioner filed the instant § 2255 Motion to Vacate on July 22, 2020.
(ECF #102).

As explained in greater detail in the Government’s Motion to Dismiss (ECF #104), Mr.
Crisman’s petition for relief is untimely. Defendants are required to file § 2255 petitions within
one year of the finalization of their conviction. The United States Supreme Court has held that,
“for the purpose of starting the clock on a § 2255’s one-year limitation period, a judgment of
conviction becomes final when the time expires for filing a petition for certiorari contesting the
appellate court’s affirmation of the conviction.” Clay v. United States, 537 U.S. 522, 123 (2003).
The Sixth Circuit Court of Appeals affirmed Mr. Crisman’s conviction on November 2, 2017.
Pursuant to Rule 13 of the Supreme Court of the United States, a petition for certiorari must be
filed within 90 days of the appellate Court’s judgment. Mr. Crisman did not file a petition, and so
the judgment of his conviction became final on January 31, 2018. Pursuant to the language of 28
U.S.C. § 2255(£)(1), the one-year limitation within which Petitioner had to file a petition expired

on January 31, 2019. Accordingly, the Court takes note that even with the extensions, Mr.
Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 3 of 6. PagelD #: 700

Crisman’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence is untimely. The Court also
addresses the merits of the petition as follows.

A petitioner who moves to vacate, set aside or correct a sentence pursuant to 28 U.S.C.
§2255 must demonstrate that: (1) the sentence was imposed in violation of the Constitution or laws
of the United States; (2) the court was without jurisdiction to impose the sentence; (3) the sentence
was in excess of the maximum authorized by law; or (4) it is otherwise subject to collateral attack.
See 28 U.S.C. § 2255; Hill v. United States, 368 U.S. 424, 426-27 (1962). In order to obtain relief
under § 2255, a petitioner who entered a guilty plea “must demonstrate the existence of an error
of constitutional magnitude” that had a “substantial and injurious effect or influence” on the plea.
Griffin v. United States, 330 F.3d 733, 736 (6" Cir. 2003). As such, a court may grant relief under
§ 2255 only if a petitioner has demonstrated “a fundamental defect which inherently results in a
complete miscarriage of justice.” Jd. (internal quotation and citation omitted); see also, United
States v. Todaro, 982 F.2d 1025, 1028 (6" Cir. 1993). To “obtain collateral relief a prisoner must
clear a significantly higher hurdle than would exist on direct appeal.” United States v. Frady, 456
U.S. 152, 166 (1982). The burden is on the petitioner to prove his constitutional rights were denied
or infringed by a preponderance of the evidence. Wright v. United States, 624 F.2d 557, 558 (5%
Cir. 1980).

In his § 2255 petition, Mr. Crisman alleges a claim of ineffective assistance of counsel. In
order to prevail on an ineffective assistance of counsel claim, Petitioner must show that his
counsel’s performance was deficient, and that the deficient performance prejudiced him to the
extent that the trial was unfair and the result was unreliable. See Strickland v. Washington, 466
U.S. 668, 687 (1984). “This requires showing that counsel made errors so serious that counsel was

not functioning as the “counsel” guaranteed to the defendant by the Sixth Amendment.” Jd.
Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 4 of 6. PagelD #: 701

Judicial scrutiny of counsel’s performance must be “highly deferential.” Jd. at 689. Further, in the
context of guilty pleas, to establish prejudice under Strickland, a defendant “must show that there
is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and
instead would have insisted on going to trial.” Short v. United States, 471 F.3d 686, 691-92 (6"
Cir. 2006).

Mr. Crisman cannot support his claim of ineffective assistance of counsel. Petitioner
alleges that his attorney, Mr. Whitney, failed to provide effective counsel because he did not advise
Mr. Crisman that the Kidnapping counts of his Indictment (Counts 4 and 5) carried a mandatory
minimum sentence of incarceration of 25 years. (ECF #102). Petitioner further alleges that if he
had been aware of the mandatory minimum sentence, he would have accepted a plea offer that
included a joint recommendation for a 25-year sentence, which he rejected. Petitioner instead
chose to enter a Plea Agreement, under which he agreed to the guideline calculation, but was
permitted to argue for a sentence he believed was appropriate. (ECF #33).

Mr. Crisman’s ineffective assistance of counsel claim is without merit because it relies on
an incorrect legal conclusion. As outlined in Petitioner’s Plea Agreement, the charges at issue, 18
U.S.C. § 1201(a)(1), carry statutory penalties including a maximum of life imprisonment, but no
mandatory minimum. (ECF #33). Accordingly, Mr. Whitney could not have advised Petitioner as
to a mandatory minimum not applicable to his client’s case. Further, as evidenced in the
Government’s Sentencing Memorandum and Defendant’s Motion for Downward
Departure/Variance for Role and Conduct, Petitioner unsuccessfully argued for a lower sentence
after entering into his Plea Agreement. (ECF #50). In order to prevail, Mr. Crisman would have to

show that Mr. Whitney’s strategy, including a guilty plea, was objectively unreasonable. In
Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 5 of 6. PagelD #: 702

Petitioner’s case, there is no evidence to support a finding that counsel’s performance fell below
the objective standard of reasonableness.

Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,
as follows:

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention complained of
arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the applicant has
made a substantial showing of the denial of a constitutional right.

(3) The certificate of appealability under paragraph (1) shall indicate which specific issue
or issues satisfy the showing required by paragraph (2).

In order to make “substantial showing” of the denial of a constitutional right, as required
under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issue
presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529
U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,
893 n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).)

Where a district court has rejected the constitutional claims on the merits, the petitioner
must demonstrate only that reasonable jurists would find the district court's assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been
denied on a procedural ground without reaching the underlying constitutional claims, the court

must find that the petitioner has demonstrated that reasonable jurists could debate whether the
Case: 1:15-cr-00461-DCN Doc #: 107 Filed: 01/27/21 6 of 6. PagelD #: 703

petition states a valid claim of the denial of a constitutional right and that reasonable jurists could
debate whether the district court was correct in its procedural ruling. Jd. "Where a plain procedural
bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist
could not conclude either that the district court erred in dismissing the petition or that the petitioner
should be allowed to proceed further." Jd.

For the reasons stated above, as well as those set forth in greater detail in the Government’s
briefings, the Court concludes that Mr. Crisman has failed to make a substantial showing of the
denial of a constitutional right and there is no reasonable basis upon which to debate this Court’s
procedural rulings. Accordingly, the Court declines to issue a certificate of appealability.

Because the files and records in this case conclusively show that Petitioner is entitled to no
relief under § 2255, no evidentiary hearing is required to resolve the pending Motion. For the
reasons set forth above, the Government’s Motion to Dismiss (ECF #104) is GRANTED and
Petitioner’s Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255 (ECF
#102) must be DISMISSED. Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),
that an appeal from this decision could not be taken in good faith, and that there is no basis on

which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed.R.App.P. 22(b).

IT IS SO ORDERED.

  

I AY \

DONALD C.NUGENT |
Senior United States District Judge

 

 
